DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 76 and 90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 64-75, 77-89, 91 and 92 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,057,561 in view of Milosevski et. al, US 2015/0189165.  The parent claims anticipate, or are obvious variants of, the presently recited limitations with the exception of 1) the determination and notification of a problem with the data (taught by Milosevsky as cited below), 2) determining rotation speed and quantity (taught by Yatziv), and 3) discarding frames and interpolating data (taught by Kotake).  Citations to the references and rationale for the combinations appear in the 103 rejections below, and apply equally to this nonstatutory double patenting rejection of the respective claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-70, 73-75, 77-80, 83-89, 91 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Acker, US 2006/0256109 in view of Milosevski et al., US 2015/0189165.

64 and 84 and 87. Acker teaches a computer-implemented method comprising:
recording, with one or more mobile devices and by at least a first user, visual data at a first viewing location in a building for use in generating a panorama image for the first viewing location that has views from the first viewing location for each of multiple directions [360-degree (i.e. panoramic) images, paras. 13, 19-22, 29, 32];
recording, with the one or more mobile devices and in response to the notifying, additional visual data at the first viewing location [“additional visual data” is very broad—reading on subsequent image or video frames, position orientation data (which determines perspective, a visual property), etc., Fig. 3, paras. 19, 20, 29, 30, 32];
creating, by the one or more computing devices and based at least in part on the additional visual data, the panorama image for the first viewing location [media artifacts (images) are created, Figs. 3, 5, 6, paras. 13, 19, 22, 29, 32]; and
providing, by the one or more computing devices, information for display about the interior of the building that includes the created panorama image and information about one or more of the multiple directions from the first viewing location at which one or more additional panorama images for one or more additional linked viewing locations for the building are available for display [navigable building display including additional links, Figs. 4-6, 8, paras. 12, 13, 20, 22, 25, 26, 32, 33].
Acker is silent on determining a problem and notifying the user. Milosevski teaches a video recording method including determining, by one or more computing devices, a problem with the recorded visual data, and notifying the first user of the determined problem [Figs. 1B, 2 (all), 4, paras. 32, 33, 36-40, 47, 48, 56];
recording, with the one or more mobile devices and in response to the notifying, additional visual data at the first viewing location [user records more images or video based on the relevant indicator, Figs. 1B, 2 (all), 4, paras. 32, 33, 36-40, 47, 48, 56].  It would have been obvious before the effective filing date of the claimed invention to modify Acker with the teaching of Milosevski, to ensure that the user does not spoil the image data and to make it easy for beginners to use while still obtaining quality data.

65 and 85 and 88. Acker teaches the computer-implemented method of claim 64 further comprising, before the providing of the information for display:
capturing linking information related to a travel path from the first viewing location to a second viewing location that is one of the one or more additional linked viewing locations [e.g. perspective icons comprise linking information, Figs. 4, 5, 6, 8, paras. 12, 13, 20, 22, 25, 26, 32, 33];
creating, by the one or more computing devices, a second panorama image that is one of the one or more additional panorama images, wherein the second panorama image is for the second viewing location and is based on further visual data recorded with the one or more mobile devices at the second viewing location [media artifacts (images) are created for multiple locations, Figs. 3, 5, 6, paras. 13, 19, 22, 25, 29, 32]; and
determining, by the one or more computing devices and based at least in part on the captured linking information, one of the one or more directions that is from the first viewing location to the second viewing location, and wherein the provided information about the one or more directions includes a visual representation of the determined one direction from the first viewing location to the second viewing location [media artifacts (images) and position data etc. are created from each vantage point, Figs. 3, 5, 6, paras. 13, 19, 22, 29, 32].

66 and 86 and 89. Acker teaches the computer-implemented method of claim 64 wherein the providing of the information includes: initiating, by the one or more computing devices, display on a client device to an end user of the created panorama image and a user-selectable visual representation on the displayed created panorama image of a link to one of the additional panorama images in a respective one of the one or more directions and receiving, after the display on the client device of the created panorama image and the user-selectable visual representation, an indication of a selection by the end user of the user- selectable visual representation, and causing, based at least in part on the selection, the client device to display the one additional panorama image [user can select image using displayed map icons, Figs. 5, 6, 8, paras. 25, 27, 28, 32].

67. Acker teaches the computer-implemented method of claim 64 wherein the recording of the visual data at the first viewing location includes recording video as at least one of the one or more mobile devices rotates through the multiple directions, and wherein the creating of the panorama image for the first viewing location includes using multiple video frames from the recorded video [recording is done through 360 degree rotation, Figs. 3, 5, 6, paras. 13, 19, 22, 29, 32].

68. Acker teaches the computer-implemented method of claim 64 wherein the recording of the visual data at the first viewing location includes capturing multiple still photographic images at respective ones of the multiple directions, and wherein the creating of the panorama image for the first viewing location includes using at least some of the multiple still photographic images [e.g. still cameras, para. 19; “still image” also reads on any single frame of video or simply an image, see paras. 13, 19, 22, 29, 32].

69. Milosevsky teaches the computer-implemented method of claim 64 wherein the notifying of the first user of the determined problem includes at least one of providing a visual notification or providing an auditory notification [Figs. 1B, 2 (all), 4, paras. 32, 33, 36-40, 47, 48, 56].

70. Milosevsky teaches the computer-implemented method of claim 64 wherein the notifying of the first user of the determined problem includes providing real-time feedback to the first user during the recording of the visual data [displayed during current/real time recording, Figs. 1B, 2 (all), 4, paras. 30, 32, 33, 36-40, 47, 48, 56].

73. Milosevsky teaches the computer-implemented method of claim 64 wherein the determining of the problem with the recorded visual data includes determining that a quality problem exists with the recorded visual data, and wherein the notifying of the first user of the determined problem includes providing an indication to perform the recording of the additional visual data to replace at least some of the recorded visual data [e.g. indicating that the camera is blocked; this is an indication to record additional images without the camera blocked, Fig. 2B, para. 37].

74. Milosevsky teaches the computer-implemented method of claim 64 wherein the determining of the problem with the recorded visual data includes identifying one or more parameters of an imaging system of at least one of the one or more mobile devices, and wherein the notifying of the first user of the determined problem includes suggesting the identified one or more parameters for use with the imaging system during the recording of the additional visual data [imaging system parameters include zoom, shake, tilt, etc.—the correction of which is suggested by the indicators, Figs. 1B, 2 (all), 4, paras. 32, 33, 36-40, 47, 48, 56].

75. Milosevsky teaches the computer-implemented method of claim 64 further comprising monitoring motion of at least one of the one or more mobile devices during the recording of the visual data, and wherein the notifying of the first user of the determined problem includes providing one or more guidance cues to the first user based on the monitored motion [Figs. 1B, 2 (all), 4, paras. 32, 33, 36-40, 47, 48, 56].

77. Milosevsky teaches the computer-implemented method of claim 64 wherein the determining of the problem with the recorded visual data includes identifying one or more conditions interfering with capturing of visual data at the first location with quality, and wherein the recording of the additional visual data is initiated by the one or more computing devices in response to a determination that the one or more conditions no longer interfere with the capturing of the visual data [e.g. identifying and correcting camera blockage, or any other deleterious condition, Figs. 1B, 2 (all), 4, paras. 32, 33, 36-40, 47, 48, 56].

78. Milosevsky teaches the computer-implemented method of claim 64 wherein the determining of the problem with the recorded visual data includes identifying one or more parameters of an imaging system of at least one of the one or more mobile devices and modifying the imaging system to use the identified one or more parameters, and wherein the recording of the additional visual data is performed using the modified imaging system [e.g. camera mode, Fig. 2L, para. 48].

79. Milosevsky teaches the computer-implemented method of claim 78 wherein the identifying of the one or more parameters of the imaging system is performed by the one or more computing devices based at least in part on a lens used with the imaging system [the lens is integral to forming any image and thus the parameters are always identified “based in part on a lens”, paras. 2, claims 6, 14, 19; also see Figs. 1B, 2 (all), 4, paras. 32, 33, 36-40, 47, 48, 56].

80. Milosevsky teaches the computer-implemented method of claim 78 wherein the identifying of the one or more parameters of the imaging system includes identifying, by the one or more computing devices, at least one of a setting for aperture, or a setting for exposure, or a setting for focus [focus, Fig. 2 C, para. 12, claims 3, 13, 15].

83. Milosevsky teaches the computer-implemented method of claim 64 wherein the one or more mobile devices include a mobile computing device with at least one imaging system, and wherein the one or more computing devices include the mobile computing device [Fig. 3, paras. 53 et seq.].

91. Acker teaches the system of claim 87 wherein the first viewing location is within an interior space of the building, and wherein the stored instructions further cause the one or more computing devices to receive, from the first user, descriptive information about one or more attributes of the interior space, and wherein the providing of the information for display further includes providing the descriptive information for display [textual description, paras. 19, 21, 22].

92. Acker teaches the system of claim 87 wherein the one or more additional panorama images are generated using further visual data captured at the one or more additional viewing locations at a first time, wherein the obtaining of the additional visual data at the first viewing location occurs at a second time that is separated from the first time by an intervening period of time, and wherein the stored instructions further cause the one or more computing devices to generate one or more links between the first viewing location and the one or more additional viewing locations [successive images are necessarily separated in time; images are taken for each position respectively; each new image is at a second time and gains additional data, Figs. 3, 5, 6, paras. 13, 19, 22, 29, 32].


Claims 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Acker and Milosevski as cited above in view of Yatziv et al., US 2015/0124047. 

71. The above references are silent on indicating rotation speed above a threshold. Yatziv teaches a panoramic imaging system wherein the determining of the problem with the recorded visual data includes determining that rotation of at least one of the one or more mobile devices is at a speed that exceeds a threshold, and wherein the notifying of the first user of the determined problem includes providing an indication to slow the rotation [rotation-too-fast indicator, Figs. 2, 3A, 5A, 5C]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, to ensure a quality resulting panorama (e.g. high resolution) even in the hands of an inexperienced operator.

72. Yatziv teaches the computer-implemented method of claim 64 wherein the determining of the problem with the recorded visual data includes determining to perform multiple rotations of at least one of the one or more mobile devices at the first viewing location, and wherein the notifying of the first user of the determined problem includes providing an indication to perform the multiple rotations [the term rotation is not limited to a 360 degree rotation; a camera can rotate 20 degrees, for instance, and it would still be considered a rotation; multiple rotations reads on successive 1 degree rotations, or a 240 degree rotation followed by a 120 degree rotation, as illustrated in Fig. 3B, paras. 46, 47].


Claims 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Acker and Milosevski as cited above in view of Kotake et al., US 2002/0126913. 

81 (from 64). The above references are silent on discarding frames.  Kotake teaches a computer-implemented method wherein the recorded visual data includes a plurality of frames of visual data, wherein the determining of the problem with the recorded visual data includes identifying one or more frames of the plurality that satisfy one or more defined criteria, wherein the method further comprises discarding, by the one or more computing devices, the identified one or more frames, and wherein the recorded additional visual data includes visual information used to replace the discarded identified one or more frames [unnecessary frames are discarded when generating panoramic image, Figs. 10-13paras. 67, 70]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, discarding bad data as taught in Kotake to preserve memory resources.

82. Kotake teaches the computer-implemented method of claim 64 further comprising:
generating, by the one or more computing devices, an interpolated image by combining at least some visual data recorded from the first viewing location with other visual data recorded from a different second viewing location [frame data with the same time code and different positions is combined to generate panorama, Figs. 6, 8, 9, paras. 53-55]; and
initiating, by the one or more computing devices, display of the generated interpolated image [panoramic image displayed, paras. 35, 40, 51, 54, 59].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424